     Case 1:20-cv-01048-DAD-SAB Document 10-1 Filed 08/12/20 Page 1 of 5


 1 JACOB S. KREILKAMP (State Bar No. 248210)
   jacob.kreilkamp@mto.com
 2 WILLIAM D. TEMKO (State Bar No. 98858)
   william.temko@mto.com
 3 SARA A. McDERMOTT (State Bar No. 307564)
   sara.mcdermott@mto.com
 4 OMAR H. NOURELDIN (State Bar No. 301549)
   omar.noureldin@mto.com
 5 ARIEL TESHUVA (State Bar No. 324238)
   ariel.teshuva@mto.com
 6 ESTALYN S. MARQUIS (State Bar No. 329780)
   estalyn.marquis@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 8 Fiftieth Floor
   Los Angeles, California 90071-3426
 9 Telephone: (213) 683-9100
   Facsimile: (213) 687-3702
10
   KATHLEEN GUNERATNE (State Bar No. 250751)
11 KGuneratne@alcunc.org
   AMY GILBERT (State Bar No. 316121)
12 AGilbert@aclunc.org
   ACLU FOUNDATION OF NORTHERN CALIFORNIA
13 39 Drumm Street
   San Francisco, CA 94111
14 Telephone: (415) 621-2493

15 Attorneys for Plaintiffs

16                               UNITED STATES DISTRICT COURT

17                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

18

19 Charles Criswell, Levi Johnson, Samuel           Case No. 1:20-cv-01048-DAD-SAB
   Camposeco, Adam Ibarra, and California
20 Attorneys for Criminal Justice,                  [PROPOSED] ORDER GRANTING EX
                                                    PARTE APPLICATION FOR
21                 Plaintiffs,                      PROVISIONAL CLASS CERTIFICATION
22          vs.                                     Filed concurrently with Ex Parte Application

23 Michael Boudreaux, in his official capacity as   Judge: Hon. Dale A. Drozd
   Sheriff of Tulare County,                        Date:
24                                                  Time:
                  Defendant.                        Crtrm.: 5
25

26

27

28


     [PROPOSED] ORDER GRANTING EX PARTE APPLICATION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 10-1 Filed 08/12/20 Page 2 of 5


 1          Plaintiffs’ ex parte application for an order: (1) provisionally certifying a class, as defined

 2 below, (2) appointing named Plaintiffs Charles Criswell, Levi Johnson, Samuel Camposeco, and

 3
     Adam Ibarra as class representatives, and (3) appointing class counsel (the “Class Cert.
 4
     Application”), came on for a hearing before this Court.
 5
            After considering the supporting papers filed in connection with the Class Cert.
 6
     Application and the evidence submitted in support thereof, the Court finds that:
 7

 8          a.      Under Federal Rule of Civil Procedure 23(a)(1), the Proposed Class, defined as all

 9                  people who are now, or in the future will be, incarcerated in Tulare County Jails
10                  (the “Proposed Class”), is sufficiently numerous in that it consists of over 1,000
11
                    individuals;
12
            b.      Under Rule 23(a)(2), there exist common questions of law and fact as to all class
13
                    members, which include, among other things:
14

15                  i.     Whether Defendant continues to pack Proposed Class members into a few

16                         crowded housing units, making social distancing impossible, despite

17                         available living space elsewhere in the Jails;
18                  ii.    Whether Defendant has implemented testing protocols to effectively
19
                           identify infected individuals and prevent the spread of COVID-19;
20
                    iii.   Whether Defendant has interfered with Proposed Class members’ rights to
21
                           communicate with counsel confidentially and access the courts by
22

23                         implementing a restrictive visitation policy and permitting TCSO deputies’

24                         practice of intimidating, threatening, and retaliating against Proposed Class

25                         members who speak with counsel;
26
                    iv.    Whether Defendant’s failure to reduce crowding or provide testing exposes
27
                           the Proposed Class to a heightened risk of serious illness and death and
28

                                                      -2-
     [PROPOSED] ORDER GRANTING EX PARTE APPLICATION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 10-1 Filed 08/12/20 Page 3 of 5


 1                      violates the Proposed Class members’ rights in violation of the Eighth and

 2                      Fourteenth Amendments;
 3
                 v.     Whether Defendant’s interference with Proposed Class members’ access to
 4
                        counsel and the courts violates the First, Sixth, and Fourteenth
 5
                        Amendments; and
 6
                 vi.    Whether Defendant’s use of intimidation, threats, and retaliation in an
 7

 8                      attempt to prevent Proposed Class members from exercising their right to

 9                      access the courts violates the Bane Act.
10         c.    Under Rule 23(a)(3), the claims of the Proposed Class representatives are typical of
11
                 the claims of all class members in that the named Plaintiffs and Proposed Class
12
                 members are all individuals who are incarcerated at Tulare County Jails and their
13
                 claims all arise from the same failures of Defendant to facilitate social distancing
14

15               and ease overcrowding by using available space, and to develop testing protocols to

16               effectively identify infected individuals and reduce the spread of COVID-19.

17               Additionally, they are all subject to Defendant’s unconstitutionally restrictive legal
18               visitation policy. Finally, they all suffer from the same harm: the significant and
19
                 avoidable risk of serious illness or death from COVID-19;
20
           d.    Under Rule 23(a)(4), the Proposed Class representatives have demonstrated that
21
                 each of them will fairly and adequately protect the interests of the Proposed Class;
22

23         e.    The proposed counsel for the class, the ACLU Foundation of Northern California,

24               and the law firm of Munger, Tolles & Olson have demonstrated that they are

25               experienced in prosecuting complex commercial and civil rights class actions and
26
                 will adequately represent the interests of the class;
27

28

                                                   -3-
     [PROPOSED] ORDER GRANTING EX PARTE APPLICATION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 10-1 Filed 08/12/20 Page 4 of 5


 1         f.    Under Rule 23(b)(2), the party opposing the class has acted or refused to act on

 2               grounds that apply generally to the class so that final injunctive relief is appropriate
 3
                 respecting the class as a whole. Defendant subjects all members of the Proposed
 4
                 Class to the same policies or practices—namely, Defendant has failed to adopt
 5
                 appropriate, written policies for facilitating social distancing by easing
 6
                 overcrowding and for adequately testing incarcerated people. Additionally,
 7

 8               Defendant’s restrictive legal visitation policy hinders the ability of all members of

 9               the Proposed Class to confidentially speak with counsel and access the courts. The
10               injunctive relief requested by Plaintiffs is appropriate for the class as a whole: An
11
                 injunction mandating (1) the adoption and implementation of CDC-compliant
12
                 testing policies and social distancing policies, which make use of the available
13
                 space in the Jails; and (2) cessation of Defendant’s restrictive and unlawful legal
14

15               visitation policy and any intimidation, threats, and retaliation against members of

16               the class who attempt to speak with their counsel and access the courts.

17         As good cause has been shown, IT IS HEREBY ORDERED THAT:
18                      (1)     This action is provisionally certified as a class action as to all claims
19
                                in the Complaint, pursuant to Federal Rule of Civil Procedure
20
                                23(b)(2), for purposes of entering the Temporary Restraining Order
21
                                and/or preliminary injunction;
22

23                      (2)     The Class of Plaintiffs is defined as: All people who are now, or in

24                              the future will be, incarcerated in Tulare County Jails;

25                      (3)     Plaintiffs Charles Criswell, Levi Johnson, Samuel Camposeco,
26
                                Adam Ibarra are appointed as representatives of the Class; and
27

28

                                                   -4-
     [PROPOSED] ORDER GRANTING EX PARTE APPLICATION FOR PROVISIONAL CLASS CERTIFICATION
     Case 1:20-cv-01048-DAD-SAB Document 10-1 Filed 08/12/20 Page 5 of 5


 1                     (4)     The ACLU Foundation of Northern California, and the law firm of

 2                             Munger, Tolles & Olson are appointed as Class Counsel for all
 3
                               purposes related to the Temporary Restraining Order and/or
 4
                               preliminary injunction.
 5
           IT IS SO ORDERED.
 6

 7

 8 DATED: August      , 2020

 9

10
                                             Hon. Dale A. Drozd
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -5-
     [PROPOSED] ORDER GRANTING EX PARTE APPLICATION FOR PROVISIONAL CLASS CERTIFICATION
